Citation Nr: 0507178	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-06 813A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
residuals of fracture of the left clavicle.

2.  Entitlement to a compensable rating for residuals of 
fracture of the fourth and fifth metacarpals of the right 
hand.

3.  Entitlement to a compensable rating for ureterolithiasis 
prior to November 2, 1998, and a rating in excess of 10 
percent from November 2, 1998. 

4.  Whether new and material evidence has been presented to 
reopen the claim of service connection for residuals of 
fractured left ribs. 
 
5.  Entitlement to service connection for an eye disability.

6.  Entitlement to service connection for a back disability.

7.  Entitlement to service connection for a sleep disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The veteran served on active duty for over twenty years from 
January 1950 to January 1954, and from July 1954 to December 
1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1998 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  While on appeal, 
in a November 2000 rating decision, the RO increased the 
rating for ureterolithiasis to 10 percent, effective from 
November 2, 1998.  Since the effective date of the 10 percent 
rating is later than the date of receipt of the claim, the 
Board has re-characterized the rating for ureterolithiasis as 
shown on the first page of this decision.

In May 2003, the veteran by telephone contact with the RO 
indicated intent to limit his appeal to certain issues.  The 
RO informed the veteran of the need to have the change in 
writing.  As the veteran has not submitted a writing 
withdrawing any issues, all the issues that were addressed in 
the January 2000 statement of the case remain on appeal.  
38 C.F.R. § 20.204 (Withdrawal of an appeal must be in 
writing.).  

The claim of service connection for a back disability is 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.  




FINDINGS OF FACT

1.  The residuals of fracture of the left clavicle include 
limitation of flexion and external rotation, painful motion, 
and additional functional impairment due to the shortening of 
the clavicle, indicative of shoulder problems comparable to 
limitation of motion at the shoulder level. 

2.  The residuals of fracture of the fourth and fifth 
metacarpals of the right hand include well-healed fractures 
and some limitation of motion of the ring and little fingers, 
but neither ankylosis nor functional impairment is 
demonstrated.

3.  From the date of claim in February 1998 to November 2, 
1998, there was no evidence of ureterolithiasis manifested by 
an occasional attack of colic; from November 2, 1998, there 
is no evidence of frequent attacks of colic, requiring 
catheter drainage, or recurrent stone formation that requires 
diet or drug therapy, or invasive or non-invasive procedures 
more than twice a year. 

4.  In December 1972, the RO denied the claim of service 
connection for residuals of fractured left ribs.  Although 
the veteran filed a notice of disagreement, he did not file a 
substantive appeal in order to perfect the appeal, after the 
issuance of the statement of the case. 

5.  The additional evidence presented since the December 1972 
rating decision is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

6.  There is no competent evidence that the veteran currently 
has an eye disability that is related to service.

7.  There is no competent evidence that the veteran currently 
has a sleep disorder, other than manifestations associated 
with PTSD, that is related to service.




CONCLUSIONS OF LAW

1.  The criteria for a 20 percent rating for residuals of 
fracture of the left clavicle have been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 
Diagnostic Codes 5203, 5201 (2004).

2.  The criteria for a compensable rating for residuals of 
fracture of the fourth and fifth metacarpals of the right 
hand have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 4.1, 4.40, 4.45, Diagnostic Code 5223 
(2004).

3.  The criteria for a compensable rating prior to November 
2, 1998, for ureterolithiasis have not been met; the criteria 
for a rating in excess of 10 percent for ureterolithiasis 
from November 2, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.115b, 
Diagnostic Codes 7509, 7510 (2004).

4.  The RO's December 1972 decision, denying the claim of 
service connection for residuals of fractured left ribs, is 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2004).

5.  The evidence presented since the December 1972 rating 
decision is not new and material, and the claim of service 
connection for residuals of fractured left ribs is not 
reopened.  38 U.S.C.A. § 5108, (West 2002); 38 C.F.R. § 
3.156(a) (2001).

6.  An eye disability was not incurred or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2004).

7.  A sleep disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2004).




VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence that 
VA will seek to provide, which information and evidence the 
claimant is expected to provide.  And under 38 C.F.R. 
§ 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable 
adjudication by the RO on a claim for VA benefits, even if 
the claim and initial unfavorable adjudication occurred prior 
to the effective date of the VCAA.  

In this case, the initial rating decision occurred before the 
enactment of the VCAA.  The RO subsequently notified the 
veteran of the VCAA by letters in May 2003 and May 2004, and 
by the supplemental statement of the case in October 2004, 
citing 38 C.F.R. § 3.159, including the provision that the 
claimant provide any evidence in his possession that 
pertained to the claim.  The notices included the evidentiary 
requirements for service connection and the evidence needed 
to reopen the claim of service connection.  Through the 
January 2000 statement of the case, the veteran was notified 
of the evidence needed to substantiate the claims for 
increase.  The veteran was notified that VA would obtain VA 
records and records of other Federal agencies and that VA 
would obtain any other records he identified with his 
authorization.  On different occasions the veteran was given 
either 30 or 60 days to respond.  
As for the timing of the VCAA notice, the RO did not err by 
not providing VCAA notice prior to the initial denial of the 
claim before the date of the enactment of the VCAA.  
VAOPGCPREC 7-2004.  

The content of the VCAA notice, when issued, substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate the claim and the relative duties of VA and the 
claimant to obtain evidence) and of Charles v. Principi, 16 
Vet. App. 370 (2002) (identifying the document that satisfies 
VCAA notice).  

As for the 30 or 60 days for a response, prior to 
adjudicating the claim, 38 U.S.C.A. § 5103(b)(3) (West 2002 & 
Supp. 2004) authorizes the Secretary of VA to make a decision 
on a claim before the expiration of the one-year period 
provided a claimant to respond to VA's request for 
information or evidence.  This legislation, effective as if 
enacted on November 9, 2000, immediately after the enactment 
of the VCAA, supersedes the decision of the United States 
Court of Appeals for the Federal Circuit in Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003) that invalidated a regulatory 
provision, implementing the VCAA, that required a response to 
VCAA, as here, in less than the statutory one-year period. 

For these reasons, the veteran has not been prejudiced by 
either the timing or the content of the VCAA notice and no 
further development is needed to ensure VCAA compliance. 

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  In the October 2004 supplemental 
statement of the case, the RO notified the veteran that the 
National Personnel Records Center did not find records of the 
Bassett Army Hospital for treatment of fractured ribs.  As 
there is otherwise no additional evidence to obtain, the 
Board concludes that the duty-to-assist provisions of the 
VCAA have been complied with.  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Increase 

Disability ratings are determined by comparing a veteran's 
present symptomatology with criteria set forth in the VA's 
Schedule for Rating Disabilities, which is based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating.  38 C.F.R. § 4.7.  

The veteran's entire history is reviewed when making a 
disability determination.  38 C.F.R. § 4.1.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

When evaluating musculoskeletal disabilities, functional loss 
due to pain, weakness, excess fatigability, or incoordination 
are to be considered.  38 C.F.R. §§ 4.40, 4.45. 

1.  Residuals of Fracture of the Left Clavicle

On retirement examination in April 1970, there was a slight 
deformity of the left clavicle from an old fracture. 
 
After service on initial VA examination in June 1972, X-rays 
revealed a healed fracture of the mid-portion of the left 
clavicle. 

In a December 1972 rating decision, the RO granted service 
connection for residuals of a left clavicle fracture and 
assigned a 10 percent rating under Diagnostic Code 5203.  The 
10 percent has remained in effect and unchanged since then. 



In February 1998, the veteran filed his current claim for 
increase. 

On VA examination in April 1999, the veteran complained of 
shoulder pain on a daily basis.  History included a left 
rotator cuff repair.  The pertinent finding was tenderness 
over the junction of the middle and distal one-third of the 
clavicle with deformity, but no motion at the fracture site. 
There was mild atrophy of the deltoid muscle.  Gross muscle 
strength was intact.  The veteran had traction of the biceps 
muscles, secondary to complete rupture of the long tendon 
biceps of the left shoulder.  Range of motion of the left 
shoulder was 135 degrees on forward flexion, 175 degrees on 
abduction, 80 degrees on external rotation, and 70 degrees on 
internal rotation.  Backward elevation and adduction were 
normal with intermittent crepitus.  The diagnosis was healed 
fracture of the left clavicle with residual deformity and 
atrophy. 

On VA examination in May 2001, the veteran stated the 
clavicle fracture healed with some unevenness, that his left 
shoulder was lower than the right, and that he had rotator 
cuff surgery in 1992 or 1993.  He described pain in the 
posterior shoulder and scapula, and into the left arm.  The 
pain occurred frequently and was aggravated by activity.  On 
examination, the left shoulder was noticeably lower than the 
right.  There was an irregularity in the middle third of the 
left clavicle of a sizable degree from the old fracture.  The 
area was non-tender. No false motion was detected.  Range of 
motion of the left shoulder was 120 degrees on forward 
flexion, 105 degrees on abduction, 40 degrees on adduction, 
and 30 degrees on external rotation.  The veteran was able to 
bring the left hand to the upper lumbar level on internal 
rotation.  Pain was noted with all motions of the left 
shoulder.  X-rays revealed a fully healed fracture, but there 
was some shortening of the overall length of the clavicle.  
The examiner commented that the shortening of the clavicle 
would be a contributory factor to the left shoulder problems.

The veteran is right handed. 



A.  Analysis 

The disability has been rated 10 percent under Diagnostic 
Code (DC) 5203.  Under DC 5203, the criteria for a 20 percent 
rating are nonunion of the clavicle or scapula with loose 
movement or dislocation, which is not shown as evidenced by 
the findings of both VA examinations.  Given the more recent 
evidence of limitation of motion, the Board finds it more 
appropriate to evaluate the disability under DC 5201, 
limitation of motion of the arm.  

Under DC 5201, the criterion for the next higher rating, 20 
percent, is limitation of motion of the arm at shoulder 
level.  In this case, the Board finds that the record does 
present a basis for a rating of 20 percent based on 
limitation of motion and functional loss due to pain that 
more nearly approximates the criteria for limitation of 
motion at shoulder level.  Here, there is evidence of 
limitation of flexion and external rotation, and abduction, 
all with pain, as well as shortening of the clavicle, which 
one VA examiner stated contributed to the left shoulder 
problems.  

The Board finds, however, that the veteran is not entitled to 
a disability rating in excess of 20 percent under any 
Diagnostic Code.  The medical evidence does not support a 
finding of impairment of the humerus, marked deformity, or 
ankylosis to warrant the assignment of more than a 20 percent 
rating under either Diagnostic Codes 5200 or 5202, or of 
limited motion of the left (minor) arm to 25 degrees from 
side to warrant the assignment of the next higher 30 percent 
rating under DC 5201. 

2.  Residuals of Fracture of the Fourth and Fifth
Metacarpals of the Right Hand

Service medical records show that the veteran fell on his 
hand while playing football in service in August 1951, and 
sustained fractures of the fourth and fifth metacarpals of 
the right hand.  He again fractured the metacarpals of his 
right hand in 1970.

In a December 1972 rating decision, the RO granted service 
connection for residuals of fracture of the fourth and fifth 
metacarpals of the right hand, and assigned a noncompensable 
rating.  The noncompensable rating has remained in effect and 
unchanged since then. 

In February 1998, the veteran filed his current claim for 
increase. 

VA records, dated in January 1999, disclose that the veteran 
was doing hand exercises, and advised to squeeze a ball to 
strengthen his hands.

On VA examination in April 1999 VA, the veteran complained of 
intermittent pain a few times a week and stiffness.  
Examination revealed loss of prominence of the fourth and 
fifth knuckles of the right hand, which were nontender.  The 
veteran could extend the fingers fully with flexion and touch 
the distal palmar crease with all fingers.  

On VA examination in May 2001, the veteran complained of pain 
in his right hand for many years.  The examiner found a 
slight recession of the fourth knuckle with the hand held in 
a fist position.  There was no tenderness about the fourth 
and fifth metacarpals.  Range of motion of the fourth and 
fifth metacarpals of the right hand was to 35 degrees on 
hyperextension beyond neutral, and to 100 degrees on flexion; 
both digits were equal to the left side and painless.  There 
was no rotational deformity.  X-rays taken of the right hand 
revealed obvious shortening of the fourth metacarpal.  There 
also appeared to be very slight residual evidence of 
fractures involving the bases of the fourth and fifth 
metacarpals with a small projection of bone from the fifth 
metacarpal.  The diagnosis was healed fractures of the fourth 
and fifth metacarpals of the right hand and no functional 
impairment.

B. Analysis

The residuals of fracture of the fourth and fifth metacarpals 
of the right hand are evaluated as noncompensable under 
Diagnostic Code 5299-5223.  Diagnostic Code 5223 contemplates 
favorable ankylosis of two digits of one hand.  A maximum 
evaluation of 10 percent is assigned for favorable ankylosis 
of the ring and little fingers of either hand.

In this case, there is no evidence of ankylosis to warrant a 
compensable evaluation under Diagnostic Code 5223.  

The Board will also consider the criteria of other 
potentially applicable diagnostic codes.  Where there is 
limitation of motion of two or more digits, each digit may be 
evaluated separately and the evaluations combined.  38 C.F.R. 
§ 4.71a, Notes preceding Diagnostic Code 5216. 

Considering the evidence in light of the above criteria, the 
Board finds that the record does not present a basis for 
assignment of a compensable disability rating for residuals 
of fracture of the fourth and fifth metacarpals of the right 
hand.  The current noncompensable rating is the maximum 
assignable under Diagnostic Code 5230, which contemplates 
limitation of motion of the ring or little finger.  The most 
recent medical evidence indicates that the healed fractures 
do not cause any functional impairment.  

Thus, the Board finds that, even with consideration of 
functional loss due to pain and other factors, a compensable 
rating under either DC 5223 or 5230 is not warranted.  

3.  Ureterolithiasis

An IVP confirmed a diagnosis of ureterolithiasis in November 
1970.

In a December 1972 rating decision, the RO granted service 
connection ureterolithiasis and assigned a noncompensable 
rating under Diagnostic Code 7510.  The noncompensable rating 
has remained in effect and unchanged since then. 

In February 1998, the veteran filed his current claim for 
increase. 

On VA examination in April 1999, history included three to 
four kidney stones in 1970 and had no further problems.  The 
examiner stated that an IVP would not be appropriate.  The 
last IVP was done in 1988.  History included a abdominal 
pain. The diagnosis was kidney stones, status-post 
spontaneous passage.
On VA examination in May 2001, the veteran stated that the 
last episode of passing a stone occurred eight years 
previously.  The last symptoms of such a passing occurred two 
years previously.  There was no history of catheterization or 
dilatation, or drainage procedures.  He had no specific 
dietary therapy.  He did have occasional urinary discomfort.  
The diagnosis was renal stone disease without passage of a 
stone in at least two years, and recurrent urinary tract 
infections with two in the last six months.

C.  Analysis

Ureterolithiasis is rated as 10 percent disabling under 
Diagnostic Code 7510.  Under DC 7510 ureterolithiasis is 
rated as hydronephrosis, except for recurrent stone formation 
requiring one or more of the following:  (1) diet therapy, 
(2) drug therapy, or (3) invasive or non-invasive procedures 
more than two times a year-in which case, a 30 percent 
evaluation is assigned.  Hydronephrosis is assigned a 30 
evaluation when manifested by frequent attacks of colic with 
infection (pyonephrosis) and impaired kidney function. A 20 
percent rating is warranted when there are frequent attacks 
of colic, requiring catheter drainage.  When the condition is 
manifested by only an occasional attack of colic that is not 
infected and not requiring catheter drainage, a 10 percent 
rating is warranted.

Considering the evidence in light of the above criteria, the 
Board finds that the record does not provide a basis for the 
assignment of a compensable rating prior to November 2, 1998, 
or a rating in excess of 10 percent from November 2, 1998.  
The evidence shows that last symptoms of ureterolithiasis 
were in 1999.  Further, there is no evidence that the veteran 
requires drug or diet therapy and no evidence of an invasive 
or non-invasive procedure more than two times a year.  
Finally, there is no medical evidence of frequent attacks of 
colic requiring catheter drainage prior to November 2, 1998. 

In reaching these conclusions on the ratings for increase, 
the Board has considered the applicability of the benefit-of-
the-doubt doctrine, however, as the preponderance of the 
evidence is against each claim, that doctrine is not 
applicable.  38 U.S.C.A. § 5107(b).
4.  Reopen Claim of Service
Connection for Residuals of Fractured Left Ribs

In December 1972, the RO denied the veteran's original claim 
of service connection for residuals of fractured left ribs.  
Although the veteran filed a notice of disagreement in 
January 1973 and the RO issued a statement of the case in 
February 1973, the veteran did not file a substantive appeal 
in order to perfect the appeal and the rating decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

The evidence considered at the time of the 1972 rating 
decision consisted of the service medical records, and a 
report of VA examination in June 1972.  

On retirement examination in April 1970, history included 
fractured left ribs with no complications and no sequela.  On 
VA examination in June 1972, no deformity on the left chest 
was found.  X-rays revealed no significant change in the bone 
or joint structures of the left ribs.  After a review of the 
X-rays, the examiner did not diagnose fractured ribs. 

In its decision, the RO noted that there was no objective 
evidence of fractured left ribs shown clinically or on X-ray, 
and of only a history of fractured ribs in service without 
specificity, and denied service connection.  

VA may reopen and review a claim, which has been previously 
denied, if new and material evidence is submitted by or on 
behalf of the veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a). 

New and material evidence is evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156.  

The application to reopen the claim was filed in February 
1998.  
D.  Analysis

Pertinent evidence added to the record since the RO's 
December 1972 decision includes a report of VA examination in 
April 1999 and the veteran's statements. 

The report of VA examination in April 1999 includes a history 
of a fractured rib cage in service.  The diagnosis was 
status-post fracture of the left rib cage with degenerative 
changes affecting the dorsal spine but the ribs are healed 
without symptomatology. 

While this evidence is new, it is not material because the 
history of fractured ribs has been previously rejected 
because there was no objective evidence of rib fractures by 
X-ray, the lack of which was the basis for the previous 
denial of the claim, and the recorded history without 
objective evidence of fractured ribs can not now serve as the 
basis to reopen the claim.

As for the veteran's statements concerning his in-service 
injury.  To the extent that the veteran's statements are 
offered as evidence of current disability, where as here the 
question of whether or not the veteran has fractured ribs is 
a medical one and credible medical evidence of residuals of 
fractured ribs is required to reopen the claim.  As a 
layperson, the veteran is not qualified to state that he has 
fractured ribs.  Espiritu v. Derwinski, 2 Vet.App. 492, 494-5 
(1992) (holding that laypersons are not competent to 
establish a medical diagnosis or draw medical conclusions).  
For this reason, the veteran's statements are not new and 
material.

For these reasons, the additional evidence is not new and 
material. 

Service Connection 

Service connection may be established for disability 
resulting from an injury suffered or disease contracted in 
the line of duty, or from aggravation of a pre-existing 
injury or disease in the line of duty.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  

Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred in or aggravated by 
service.  38 C.F.R. §3.303(d). 

Service connection requires findings as to the existence of a 
current disability and of a connection between the veteran's 
service and the disability.  Watson v. Brown, 4 Vet. App. 309 
(1993). 

5.  Eye Disability

On separation examination for the first period of service, 
the veteran gave a history of left eye surgery in 1939.  The 
examiner noted strabismus, corrected.

For the second period of service, the service medical records 
contain no complaint or finding of an eye disability.  On 
retirement examination, the veteran wore glasses.  Distant 
vision was 20/20 and near vision was 20/40, corrected to 
20/20.  Field of vision and intraocular tension were normal.

After service on VA examination in March 1999, the veteran 
reported wearing bifocals and having no significant problems 
with his vision.  He noted occasional floaters in both eyes 
for at least five years.  The examination revealed overall 
good eye health.  The diagnoses were physiologic floaters in 
both eyes, long-standing exotropia in the left eye, 
consistent with history, and hyperopic refractive error with 
visual acuity of 20/20 in both eyes.

E.  Analysis 

Except for strabismus, which was corrected prior to service, 
no eye abnormality was shown during service.  After service, 
eye floaters, as reported by the veteran, were not present 
until many years later in the early 1990s.  Moreover, there 
is no competent medical evidence that associates the floaters 
to service.  

As for hyperopic refractive error, refractive error is not a 
diseases or injuries within for purposes of VA disability 
compensation.  38 C.F.R. § 3.303(c). 

As for long-standing exotropia, while service connection may 
be granted, in limited circumstances, for disability due to 
aggravation of a constitutional or developmental abnormality 
by superimposed disease or injury (see VAOPGCPREC 82-90, 
55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 8 Vet. 
App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 514-
15 (1993)), such is not the case here.  As noted above, there 
is no evidence of aggravation or of any trauma to the 
veteran's left eye in service.  

The Board has considered the veteran's assertions, however, 
as a layperson without the appropriate medical training or 
expertise, the veteran is not competent to render an opinion 
on a medical matter, such as whether any current eye 
disability is, in fact, medically related to service.  
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Under these circumstances, preponderance of the evidence is 
against the claim. 38 U.S.C.A. § 5107(b). 

6.  Sleep Disorder

The service medical records contain no complaint, history, or 
finding of a sleep disorder. 

After service, VA records, dated in August 1998, disclose 
that the veteran was not sleeping well because of a certain 
medication. 

On VA neurological examination in March 1999, the veteran 
reported that he had trouble falling asleep and staying 
asleep, and that he only got approximately three hours of 
sleep each night. 

In a November 2000 rating decision, the RO granted service 
connection and assigned an initial 70 percent rating for 
PTSD, effective July 16, 1998.  
During a May 2001 VA PTSD examination, the veteran reported 
that he had not slept well in the last fifteen years, despite 
being on the maximum medication which only provided an 
average of three hours.  The VA examiner noted that the 
veteran continued to suffer from anxiety, nightmares, 
flashbacks, intrusive thoughts, and a sleep disorder.  And 
that the veteran was being followed in the mental health 
clinic for depression and sleep disorder.

F.  Analysis 

Notwithstanding the veteran's complaints of a sleep disorder, 
there is no medical evidence of a diagnosed sleep disorder.  
There is evidence that the veteran is being treated for sleep 
disturbance by the VA in association with service-connected 
PTSD.  In the absence of a definitive diagnosis of a sleep 
disorder, the symptoms of sleep disturbance attributable to 
service-connected PTSD may not be considered separately for 
service connection, but are considered a manifestation of the 
service-connected disability.  Without underlying pathology 
distinct from service-connected PTSD, there is no disability 
for which service connection may be granted.  See Sanchez-
Benitez v. West, 13 Vet. App. 282, 285 (1999). 

In this case, service connection has already been established 
for PTSD and the current rating includes complaints of poor 
sleep.  As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1110.  Hence, in the absence of proof of 
the currently claimed disability (and, if so, of a nexus 
between that disability and service), there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F. 3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In the instant case, the claim for service 
connection for a sleep disorder must be denied because the 
first essential criterion for the grant of service 
connection-competent evidence of the disability for which 
service connection is sought-has not been met.



ORDER

A 20 percent rating for residuals of fracture of the left 
clavicle is granted, subject to the law and regulations 
governing the payment of monetary benefits.

A compensable rating for residuals of fracture of the fourth 
and fifth metacarpals of the right hand is denied.

A compensable rating for ureterolithiasis prior to November 
2, 1998, and a rating in excess of 10 percent from November 
2, 1998, are denied.

As new and material evidence has not been presented, the 
petition to reopen the claim of service connection for 
residuals of fractured left ribs is denied.

Service connection for an eye disability is denied.

Service connection for a sleep disorder is denied.


REMAND

As for the claim of service connection for a back disability, 
service medical records show that the veteran fell from his 
motor bike in May 1965 and he was involved in an auto 
accident in August 1969, resulting in cervical strain. 

After service, the record shows that the veteran was involved 
in another motor vehicle accident in November 1997 and the 
diagnoses include disc herniation and degenerative disc 
disease of the cervical spine and degenerative joint disease 
of the lumbar spine. 

Under these circumstances, the Board finds that the medical 
evidence is insufficient to decide the claim on appeal.  
Accordingly, this issue is REMANDED for the following action:

1.  With authorization from the veteran, 
obtain the records of the Fairbanks 
Hospital in Fairbanks, Alaska, for 
treatment of injuries in May 1965.

2.  Schedule the veteran for a VA 
examination to determine whether any 
current back disability is related to 
service.  The claims folder must be made 
available to the examiner. 

3.  After the above development is 
completed, readjudicate the claim.  If 
the benefit sought on appeal is denied, 
furnish the veteran a supplemental 
statement of the case and return the case 
to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).


______________________________________________
	GEORGE E. GUIDO JR. 
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


